DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bafna et al. (US 202200448147).
 	Regarding claims 1, 13 and 14, Bafna et al. discloses a gasket 130 Fig. 3(and method of mounting) for sealing, the gasket comprising a gasket body 132 having an outer edge 132a and an inner edge 132b that delimits a central opening; and exactly one elongated cut-in portion 133a that extends inward into the gasket body from the outer edge toward the inner edge in a radial direction wherein a length 138 of the cut-in portion in the radial direction is greater than a width 137 of the cut-in portion in a direction perpendicular to the radial direction.  However, Bafna et al. fails to explicitly disclose the intended use of the gasket.  Nevertheless, [A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
 	Regarding claim 3, Bafna et al. discloses wherein the cut-in portion 133a is delimited in a circumferential direction by a first side and a second side, but fails to explicitly disclose wherein the first side and the second side are substantially parallel.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the configuration of the cut-in portion to match the desired shape of connection therewith and since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
 	Regarding claim 11, Bafna et al. discloses wherein the inner edge 132b is substantially circular.
 	Regarding claim 12, Bafna et al. discloses wherein the gasket 130 is symmetrical about a symmetry axis, said symmetry axis extending in the radial direction along a center of the cut-in portion 133a. 
 	

Claim(s) 2, 5-9, 16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bafna et al. in view of Carr (US 6948717).
 	Regarding claim 2, Bafna et al. discloses the invention as claimed above but fails to expliclty disclose wherein the gasket body further comprises a first tab extending outward at least partly in a radial direction outwards, a second tab also extending outward at least partly in a radial direction outwards, and wherein the first tab and the second tab are arranged on either side of the cut-in portion.  Carr a gasket for sealing Fig. 19, discloses the use of a first tab 134 and a second tab 134 extending outward at least partly in a radial direction outwards, and wherein the first tab and the second tab are arranged on either side of a cut-in portion 96.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the cut-in portion of Bafna et al. with first and second tabs as taught by Carr in order to provide holds that 
are used for guiding the gasket in an efficient and reliable way during mounting. 
 	Regarding claim 5, the combination discloses wherein the first tab (134 of Carr) and the second tab (134 of Carr) are each arranged adjacent to the cut-in portion 133a on the gasket body 132.
 	Regarding claim 6, the combination discloses wherein the gasket body 132 is substantially circular and comprises a first circular sector in which the first tab (134 of Carr), the second tab (134 of Carr) and the cut-in portion 133a are arranged, and a second circular sector that comprises a remainder of the gasket body such that the second circular sector borders on the first circular sector at both sides.
 	Regarding claim 7, the combination discloses wherein the gasket body 132 has an average second distance in a radial direction from the inner edge 132b to the outer edge 132a, the average second distance being an average distance from the inner edge to the outer edge of the gasket body in the second circular sector.
 	Regarding claim 8, the combination discloses the invention as claimed above but fails to explicitly disclose wherein a distance from the inner edge to the outer edge of each of the first tab and the second tab is at least 1.1 times the average second distance, preferably at least 1.2 times.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to modify the distance between the inner and outer edge to any number of ranges (i.e. 1.1, 1.2 times) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Regarding claims 9 and 19, the combination discloses the invention as claimed above but fails to explicitly disclose wherein a distance from the inner edge to the cut-in portion is less than 0.5 times the average second distance, preferably less than 0.3 times the average second distance.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to modify the distance between the inner and cut-in portion to any number of ranges (i.e. less than 0.3 times) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Regarding claim 17, the combination discloses wherein the cut-in portion 133a is delimited in a circumferential direction by a first side and a second side at, but fails to explicitly disclose wherein the first side and the second side are substantially parallel.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the configuration of the cut-in portion to match the desired shape of connection therewith and since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
 	Regarding claims 16 and 20, the combination discloses wherein the gasket 130 comprises a first tab (134 of Carr) extending at least partly in a radial direction outwards and a second tab (134 of Carr) also extending at least partly in a radial direction outwards, and wherein the first tab and the second tab are arranged on either side of the cut-in portion 133a, wherein the method further comprises holding the first tab and the second tab during mounting of the second component for guiding the gasket to provide a seal around a circumference of the drive shaft 10 during mounting of the second component.
 	Regarding claim 18, the combination discloses wherein the first tab (134 of Carr) and the second tab (134 of Carr) are each arranged adjacent to the cut-in portion 133a on the gasket body 132. 	Regarding claim 19, the combination discloses wherein a distance from the inner edge 132b to the cut-in portion 133a is less than 0.3 times the average second distance.


Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bafna et al. in view of Fukui et al. (JP 2009133496).
 	Regarding claim 4, Bafna discloses the invention as claimed above but fails to explicitly disclose a cutting line.  Fukui et al., a gasket 1 for sealing a drive shaft, discloses the use of providing a cutting line 5b.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gasket of Bafna et al. with a cutting line as taught by Fukui et al. in order to indicate a suitable line for cutting the gasket thus allowing for easy mounting and removal of gasket from drive shaft.
 	Regarding claim 15, Bafna et al. as modified discloses cutting the gasket 130 from the inner edge 132b to the cut-in portion 133a before applying the gasket around a drive shaft.

Claims 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bafna et al. in view of White (US 9188225).
 	Regarding claim 10, Bafna et al. discloses the invention as claimed above but fails to explicitly disclose a first inner tab extending inwards into the central opening and a second inner tab also extending inwards into the central opening, said first inner tab and second inner tab being arranged adjacent to each other.  White, a gasket 16 Fig. 3, discloses the use of a first inner tab 22 extending inwards into a central opening and a second inner tab 22 also extending inwards into the central opening, said first inner tab and second inner tab being arranged adjacent to each other.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gasket of Bafna et al. with a first and second inner tabs as taught by White in order to provide an extension of the inner circumference of the gasket and allow for a more secure and reliable seal when mounted. (Col. 2, Ln. 61-64 of White)
 	Regarding claim 21, the combination discloses the invention as claimed above but fails to explicitly disclose a plurality of through holes between inner and outer edges.  White discloses a plurality of through holes 17 Fig. 3 between inner and outer edges.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gasket of Bafna et al. with through holes as taught by White in order to provide an opening to receive fasteners therethrough.

Response to Arguments
  Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


 					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675